               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            8:18-CR-351

vs.                                           MEMORANDUM AND ORDER
                                                 NUNC PRO TUNC
VALENTINE YEPEZ,

                  Defendant.


      This matter is before the Court on the government's objection (filing 38)
to the Magistrate Judge's Findings, Recommendation, and Order (filing 33)
recommending that the defendant's motion to suppress (filing 19) be granted.
The Court has conducted a de novo review of the record pursuant to 28 U.S.C.
§ 636(b)(1), and agrees with the Magistrate Judge's factual findings, analysis,
and conclusions of law. Accordingly,


      IT IS ORDERED:


      1.    The Magistrate Judge's findings and recommendation (filing
            33) are adopted.


      2.    The government's objection (filing 38) is overruled.


      3.    The defendant's motion to suppress (filing 19) is granted.
Dated this 17th day of July, 2019.


                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -2-
